    Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1256 Page 1 of 13
                                                                                    FILED
                                                                             2021 MAR 19 AM 11:45
                                                                                   CLERK
                                                                             U.S. DISTRICT COURT


                         IN THE UNITED STATES DISTRICT COURT

                                       DISTRICT OF UTAH


    LORI B.,                                               MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,

    v.
                                                            Case No. 2:20-cv-00044-JCB
    ANDREW M. SAUL,
    Commissioner of Social Security,

                  Defendant.                            Magistrate Judge Jared C. Bennett


         Under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, all parties in this case have consented to

Magistrate Judge Jared C. Bennett conducting all proceedings, including entry of final

judgment. 1 Before the court is Lori B.’s (“Plaintiff”) appeal of Andrew M. Saul’s

(“Commissioner”) final decision determining that Plaintiff was not entitled to Disability

Insurance Benefits (“DIB”) under Title II of the Social Security Act 2 and Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act. 3 The court held oral argument on

December 22, 2020, 4 at which Andrew J. Reichardt represented Plaintiff, and Christina J. Valerio

represented the Commissioner. The court has carefully considered the parties’ written briefs,




1
    ECF No. 14.
2
    42 U.S.C. §§ 401-434.
3
    Id. §§ 1381-1383f.
4
    ECF No. 28.
    Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1257 Page 2 of 13




arguments from the hearing, and the Commissioner’s notice of supplemental authority filed on

January 4, 2021. 5 Now being fully advised, the court renders the instant Memorandum Decision

and Order. Based upon the analysis set forth below, the Commissioner’s decision is reversed and

remanded.

                                PROCEDURAL BACKGROUND

          Plaintiff alleges disability due to various physical and mental impairments. Sometime in

mid-2016, Plaintiff applied for DIB and SSI. 6 Plaintiff’s applications were denied initially and

upon reconsideration. 7 In November 2016, Plaintiff requested a hearing an Administrative Law

Judge (“ALJ”), 8 which occurred on July 16, 2018. 9 The ALJ issued a written decision on

November 15, 2018 denying Plaintiff’s claims for DIB and SSI. 10 November 26, 2019, the

Appeals Council denied Plaintiff’s request for review, 11 making the ALJ’s decision final for

purposes of judicial review. 12 On January 23, 2020, Plaintiff filed her complaint in this case

seeking review of the Commissioner’s final decision. 13


5
    ECF No. 29.
6
    ECF No. 16, Administrative Record (“AR ___”) 204-21.
7
    AR 94-97.
8
    AR 147-48.
9
    AR 36-67.
10
     AR 11-30.
11
     AR 1-8.
12
     42 U.S.C. §§ 405(g), 1383(c)(3); 20 C.F.R. §§ 404.981, 416.1481.
13
     ECF No. 2.

                                                  2
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1258 Page 3 of 13




                                     STANDARD OF REVIEW

          This court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct legal

standards were applied.” 14 The Commissioner’s findings, “if supported by substantial evidence,

shall be conclusive.” 15 “Substantial evidence is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion. It requires more than a scintilla, but less than a

preponderance.” 16 “In reviewing the ALJ’s decision, [this court may] neither reweigh the

evidence nor substitute [its] judgment for that of the [ALJ].” 17 “The [f]ailure to apply the correct

legal standard or to provide this court with a sufficient basis to determine that appropriate legal

principles have been followed [are] grounds for reversal.” 18

          The aforementioned standards of review apply to the ALJ’s five-step evaluation process

for determining whether a claimant is disabled. 19 If a determination can be made at any one of

the steps that a claimant is or is not disabled, the subsequent steps need not be analyzed. 20

                 Step one determines whether the claimant is presently engaged in
                 substantial gainful activity. If [the claimant] is, disability benefits

14
     Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotations and citation omitted).
15
     42 U.S.C. § 405(g).
16
     Lax, 489 F.3d at 1084 (quotations and citation omitted).
17
     Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006) (quotations and citation omitted).
18
   Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005) (quotations and citation omitted)
(first alteration in original).
19
  20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); see also Williams v. Bowen, 844 F.2d
748, 750-51 (10th Cir. 1988) (discussing the five-step process).
20
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

                                                   3
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1259 Page 4 of 13




                   are denied. If [the claimant] is not, the decision maker must proceed
                   to step two: determining whether the claimant has a medically
                   severe impairment or combination of impairments. . . . If the
                   claimant is unable to show that [her] impairments would have more
                   than a minimal effect on [her] ability to do basic work activities,
                   [she] is not eligible for disability benefits. If, on the other hand, the
                   claimant presents medical evidence and makes the de minimis
                   showing of medical severity, the decision maker proceeds to step
                   three.

                   ....

                   Step three determines whether the impairment is equivalent to one
                   of a number of listed impairments that . . . are so severe as to
                   preclude substantial gainful activity . . . . If the impairment is listed
                   and thus conclusively presumed to be disabling, the claimant is
                   entitled to benefits. If not, the evaluation proceeds to the fourth
                   step . . . . 21

           At the fourth step, the claimant must show, given her residual functional capacity

(“RFC”), that the impairment prevents performance of her “past relevant work.” 22 “If the

claimant is able to perform [her] previous work, [she] is not disabled.” 23 If, however, the

claimant is not able to perform her previous work, she “has met [her] burden of proof,

establishing a prima facie case of disability.” 24

           At this point, “[t]he evaluation process . . . proceeds to the fifth and final step.” 25 At this

step, the burden of proof shifts to the Commissioner, and the decision maker must determine


21
  Williams, 844 F.2d at 750-51 (quotations and citations omitted); see also 20 C.F.R.
§§ 404.1520(a)(4)(i)-(iii), 416.920(a)(4)(i)-(iii).
22
     20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).
23
     Williams, 844 F.2d at 751.
24
     Id.
25
     Id.

                                                      4
 Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1260 Page 5 of 13




“whether the claimant has the [RFC] to perform other work in the national economy in view of

[her] age, education, and work experience.” 26 If it is determined that the claimant “can make an

adjustment to other work,” she is not disabled. 27 If, on the other hand, it is determined that the

claimant “cannot make an adjustment to other work,” she is disabled and entitled to benefits. 28

                                             ANALYSIS

          Plaintiff claims that the ALJ erred by: (I) misinterpreting statements regarding the

effectiveness of Plaintiff’s mental health medications; and (II) failing to consider whether work

exists in significant numbers in the national economy that Plaintiff can perform. The court

addresses each argument in turn below. Based upon the following analysis, the court concludes

that Plaintiff’s first argument fails, but her second argument requires reversal and remand.

I.        The ALJ Did Not Err in Interpreting Statements Regarding the Effectiveness of
          Plaintiff’s Mental Health Medications.

          The ALJ did not misinterpret statements regarding Plaintiff’s mental health treatment.

Plaintiff argues that the ALJ erred in determining that Plaintiff’s “anxiety and mood symptoms

were adequately managed by medications” and “manageable with medications.” 29 Specifically,

Plaintiff contends that the ALJ misinterpreted his four citations to certain treatment notes in the

record to support those determinations. Plaintiff’s argument fails because: (1) the court cannot




26
  Id. (quotations and citation omitted); see also 20 C.F.R. §§ 404.1520(a)(4)(v),
416.920(a)(4)(v).
27
     20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
28
     20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
29
     AR 21.

                                                   5
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1261 Page 6 of 13




reconsider the weight of the evidence before the ALJ and (2) the ALJ’s determination is

supported by substantial evidence. The court discusses each reason in turn below.

         First, on appellate review, the court will not and cannot substitute its judgment for the

ALJ’s in terms of weighing the evidence. Indeed, Plaintiff does nothing more than provide her

own interpretation of the meaning of the treatment notes the ALJ cited. The court declines to

reconsider the weight of the evidence before the ALJ by adopting Plaintiff’s interpretation

thereof. 30 From an evidentiary standpoint, the only issue relevant to the court is whether

substantial evidence exists in the record to support the ALJ’s conclusions. 31

         Second, the ALJ’s determination is supported by substantial evidence in the record.

Indeed, Plaintiff ignores other evidence, including information in the treatment notes the ALJ

cited, indicating that despite her anxiety and mood complaints, she exhibited unremarkable

symptoms for mood, affect, thought process, behavior, and functioning. 32 She also showed

normal mood and affect; coherent and logical thought processes; logical reasoning; congruent

associations; normal judgment and insight; and no difficulty with attention span, concentration,




30
     Madrid, 447 F.3d at 790.
31
  Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (providing that the court reviewing the
ALJ’s decision reviews “only the sufficiency of the evidence, not its weight” (emphasis
omitted)); Lax, 489 F.3d at 1084 (“The possibility of drawing two inconsistent conclusions from
the evidence does not prevent an administrative agency’s findings from being supported by
substantial evidence. We may not displace the agenc[y’s] choice between two fairly conflicting
views, even though the court would justifiably have made a different choice had the matter been
before it de novo.” (alteration in original) (quotations and citations omitted)).
32
     AR 374, 376, 378, 379-80.

                                                   6
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1262 Page 7 of 13




or memory. 33 Additionally, examining psychologist Tanya Colledge, Psy.D., opined that Plaintiff

had unimpaired memory; adequate attention and concentration; unimpaired abstract reasoning,

judgment, and insight; and the ability to provide practical solutions to everyday problems. 34

Importantly, the ALJ gave significant weight to that opinion, 35 and Plaintiff has not challenged

that determination. For those reasons, the ALJ’s determination on this issue is supported by

substantial evidence. Therefore, Plaintiff’s first argument fails.

II.        The Court Must Reverse and Remand to Allow the ALJ to Consider Whether Work
           Exists in Significant Numbers in the National Economy That Plaintiff Can Perform.

           Considering Plaintiff’s age, education, work experience, and RFC, the ALJ determined

that Plaintiff could perform the jobs of Addresser, with approximately 25,000 jobs available in

the national economy, and Food and Beverage Order Clerk, with approximately 9,500 jobs

available in the national economy. 36 The ALJ also concluded that those numbers together

constituted work that exists in significant numbers in the national economy. 37

           Plaintiff contends that the ALJ should not have considered the job of Food and Beverage

Order Clerk because it requires a reasoning level of three under the Dictionary of Occupational

Titles, which is inconsistent with the ALJ determination that Plaintiff was limited to simple,




33
     AR 396, 503, 506, 510, 721-22.
34
     AR 477.
35
     AR 22.
36
     AR 24.
37
     Id.

                                                  7
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1263 Page 8 of 13




unskilled work. 38 At oral argument, the Commissioner conceded that, under precedent from the

Tenth Circuit and this court, the ALJ should not have considered that job. Accordingly, the

parties’ arguments on this issue focus on whether the Commissioner’s decision should be

reversed and remanded to allow the ALJ to consider whether the job of Addresser, standing

alone, provides work that exists in significant numbers in the national economy that Plaintiff can

perform. 39 Plaintiff contends that the Commissioner’s decision must be reversed and remanded

for the ALJ to make that determination. The Commissioner, on the other hand, argues that this

court can apply a harmless error analysis and supply that dispositive finding. For the following

reasons, the court agrees with Plaintiff and concludes that the Commissioner’s decision must be

reversed and remanded.

          Under the relevant statutes governing DIB and SSI, a claimant is disabled if, inter alia,

she cannot perform “work which exists in the national economy.” 40 That phrase “means work

which exists in significant numbers either in the region where such individual lives or in several

regions of the country.” 41 When interpreting that phrase, the Tenth Circuit “has never drawn a

bright line establishing the number of jobs necessary to constitute a ‘significant number.’” 42



38
  See, e.g., Paulek v. Colvin, 662 F. App’x 588, 594 (10th Cir. 2016); Hackett v. Barnhart, 395
F.3d 1168, 1176 (10th Cir. 2005); Tamara C. v. Saul, No. 1:18-CV-00118-CMR, 2020 WL
1276579, at *3 (D. Utah Mar. 17, 2020).
39
 Although Plaintiff initially argued that the ALJ should have not considered the job of
Addresser, she conceded at oral argument that it was proper for the ALJ to do so.
40
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
41
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
42
     Trimiar v. Sullivan, 966 F.2d 1326, 1330 (10th Cir. 1992).

                                                   8
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1264 Page 9 of 13




Indeed, the Tenth Circuit has clearly held “that judicial line-drawing in this context is

inappropriate, that the issue of numerical significance entails many fact-specific considerations

requiring individualized evaluation, and, most importantly, that the evaluation ‘should ultimately

be left to the ALJ’s common sense in weighing the statutory language as applied to a particular

claimant’s factual situation.’” 43 The factors that an ALJ should consider when making that

evaluation include “the level of claimant’s disability; the reliability of the vocational expert’s

testimony; the distance claimant is capable of travelling to engage in the assigned work; the

isolated nature of the jobs; [and] the types and availability of such work.” 44

          Where, as here, an ALJ erroneously considers a job or jobs in reaching the determination

that there are a significant number of jobs, the reviewing court generally should not supply that

dispositive finding but, instead, should reverse and remand to allow the ALJ to make that

determination. 45 However, in certain situations, it may be appropriate for the reviewing court to

apply harmless error. In Allen, the Tenth Circuit indicated that harmless error may be applied “in

the right exceptional circumstance, i.e., where, based on material the ALJ did at least consider




43
     Allen v. Barnhart, 357 F.3d 1140, 1144 (10th Cir. 2004) (quoting Trimiar, 966 F.2d at 1330).
44
     Trimiar, 966 F.2d at 1330 (quotations and citations omitted); see also Allen, 357 F.3d at 1144.
45
   See, e.g., Chavez v. Barnhart, 126 F. App’x 434, 436 (10th Cir. 2005) (reversing and
remanding where the ALJ improperly considered two of three jobs because “the ALJ did not
have an opportunity to evaluate whether the [remaining] job, standing alone, existed in
significant numbers under the statute” (citing Allen, 357 F.3d at 1144); Allen, 357 F.3d at 1144
(reversing and remanding where the ALJ erroneously considered one occupation with 800 jobs in
determining whether a significant number of jobs existed because the ALJ “never had occasion
to decide if the one hundred . . . jobs [for the other occupation] alone constituted a significant
number under the statute” and noting that the court is “not in a position to draw factual
conclusions on behalf of the ALJ” (quotations and citation omitted)).

                                                   9
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1265 Page 10 of 13




(just not properly), [the reviewing court] could confidently say that no reasonable administrative

factfinder, following the correct analysis, could have resolved the factual matter in any other

way.” 46 At the same time, the Allen court indicated that “[t]wo considerations counsel a

cautious, if not skeptical, reception to” the application of harmless error in this context. 47

                  First, if too liberally embraced, it could obscure the important
                  institutional boundary . . . that courts avoid usurping the
                  administrative tribunal’s responsibility to find the facts. Second, to
                  the extent a harmless-error determination rests on legal or
                  evidentiary matters not considered by the ALJ, it risks violating the
                  general rule against post hoc justification of administrative
                  action . . . . 48

           Although harmless error should be applied cautiously, “there is no per se barrier to

applying harmless error where . . . an ALJ erroneously included one or more jobs and is left with

the remaining jobs a claimant can perform with her [RFC].” 49 The Tenth Circuit has “held an

ALJ’s erroneous inclusion of some jobs to be harmless error where there remained a significant

number of other jobs in the national economy.” 50 The Tenth Circuit has also stated that while

there is no bright-line rule for how many jobs constitutes a significant number, “the number

appears to be somewhere between 100, the number of jobs in Allen that [the Tenth Circuit]



46
     Allen, 357 F.3d at 1145.
47
     Id.
48
     Id.
49
     Evans v. Colvin, 640 F. App’x 731, 735-36 (10th Cir. 2016)
50
  Id. at 736 (citing Bainbridge v. Colvin, 618 F. App’x 384, 391-92 (10th Cir. 2015) (500,000
jobs); Shockley v. Colvin, 564 F. App’x 935, 940-41 (10th Cir. 2014) (215,000 jobs); Chrismon v.
Colvin, 531 F. App’x 893, 899-900 (10th Cir. 2013) (212,000 jobs); Stokes v. Astrue, 274 F.
App’x 675, 684 (10th Cir. 2008) (152,000 jobs)).

                                                   10
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1266 Page 11 of 13




refused to consider significant for harmless-error purposes, and 152,000, the lowest number of

jobs [the Tenth Circuit has] considered (in Stokes) to be sufficient so far for application of

harmless error.” 51

           Turning to this case with those principles in mind, the court finds Chavez to be

particularly instructive. In that case, the district court affirmed the Commissioner’s denial of the

plaintiff’s application for SSI, and the plaintiff appealed that decision to the Tenth Circuit. 52 At

the administrative level, the ALJ determined that the plaintiff could perform three jobs. 53

However, on appeal to the Tenth Circuit, the Commissioner conceded that two of those jobs

conflicted with the definitions in the Dictionary of Occupational Titles. 54 Therefore, only one

job remained that the ALJ properly considered, and the vocational expert testified that there were

49,957 of those jobs nationally and 199 in the region. 55 The court “decline[d] the

Commissioner’s invitation to find harmless error on the ground that the number of jobs [was]

significant as a matter of law” and reversed the district court’s decision. 56 The court reversed

and remanded “because the ALJ did not have an opportunity to evaluate whether the [sole

remaining] job, standing alone, existed in significant numbers under the statute. . . . ‘Thus, he did




51
     Id.
52
     Chavez, 126 F. App’x at 435.
53
     Id. at 436.
54
     Id.
55
     Id.
56
     Id.

                                                   11
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1267 Page 12 of 13




not give explicit consideration to the factors this court has recognized should guide the ALJ’s

commonsense judgment.’” 57

          Under the foregoing authorities, and considering the numbers at issue in Chavez, the

court rejects the Commissioner’s harmless error argument here, where there are significantly

fewer jobs available. Consistent with Chavez—which declined to find harmless error where

49,957 jobs were available in the national economy—the court is not convinced that the

approximately 25,000 jobs available in the national economy for the job of Addresser presents a

situation where no reasonable administrative finder of fact would conclude that the number is not

significant. Therefore, as in Chavez, the court cannot conclude on appeal that 25,000 jobs is a

sufficient number to apply a harmless error standard to the ALJ’s failure to find whether the

occupation of Addresser presents a significant number of jobs in the national economy. Thus, the

court must reverse and remand to allow the ALJ to make that determination in the first

instance. 58


57
     Id. (quoting Allen, 357 F.3d at 1144).
58
   In advancing his harmless error argument, the Commissioner relies primarily upon two cases,
neither of which the court finds controlling or persuasive. First, the Commissioner cites to
Rogers v. Astrue, 312 F. App’x 138 (10th Cir. 2009), for the proposition that the Tenth Circuit has
suggested that as few as 11,000 jobs in the national economy constitutes a significant number of
jobs. Although the Rogers court did make that suggestion or implication, it was in dicta. Id. at
142. Moreover, the Rogers court was not considering harmless error and was not addressing
whether 11,000 jobs constituted a significant number under the relevant statutes. As such,
Rogers is neither controlling nor persuasive here. Second, the Commissioner relies upon Garcia
v. Saul, No. 18-CV-00917-REB, 2019 WL 3802105 (D. Colo. Aug. 13, 2019). The Garcia court
concluded that 24,000 jobs nationally “undoubtedly [was] more than sufficient to meet the
Commissioner’s burden” of demonstrating a significant number of jobs. Id. at *4. Given the
Tenth Circuit precedent cited and relied upon above, including Chavez, the court does not view
Garcia as persuasive. The legal fact is that Congress delegated these fact-intensive applications
of the statutes that the Commissioner administers to the Commissioner. Out of respect for the


                                                 12
Case 2:20-cv-00044-JCB Document 30 Filed 03/19/21 PageID.1268 Page 13 of 13




                                 CONCLUSION AND ORDER

       Based upon the foregoing, IT IS HEREBY ORDERED that the Commissioner’s decision

is REVERSED AND REMANDED for the sole purpose of allowing the ALJ to consider whether

the job of Addresser, standing alone, provides work that exists in significant numbers in the

national economy that Plaintiff can perform.

       IT IS SO ORDERED.

       DATED March 19, 2021.

                                               BY THE COURT:




                                               JARED C. BENNETT
                                               United States Magistrate Judge




Legislative Branch’s lawful delegation of authority to the Executive Branch, the Judicial Branch
must exercise restraint and not usurp the Executive Branch’s role by finding facts instead of
merely reviewing them. Cf. Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837,
866 (1984) (“When a challenge to an agency construction of a statutory provision, fairly
conceptualized, really centers on the wisdom of the agency’s policy, rather than whether it is a
reasonable choice within a gap left open by Congress, the challenge must fail. In such a case,
federal judges—who have no constituency—have a duty to respect legitimate policy choices
made by those who do. The responsibilities for assessing the wisdom of such policy choices and
resolving the struggle between competing views of the public interest are not judicial
ones . . . .”).




                                                 13
